Exhibit 10.4

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT,
GUARANTY AND REGISTRATION RIGHTS AGREEMENT

           AMENDMENT dated as of October 31, 2000 (this "Amendment") to (a)
SECURITIES PURCHASE AGREEMENT, dated as of February 4, 1999, (the "Purchase
Agreement") among RECOTON CORPORATION, a New York corporation (the "Company" or
"Recoton"), THE PRUDENTIAL INSURANCE COMPANY OF AMERICA ("Prudential") and ING
(U.S.) CAPITAL LLC ("ING"; ING together with Prudential, individually referred
to as a "Purchaser" and collectively as "Purchasers"); (b) GUARANTY, dated as of
November 3, 1999 (the "Guaranty"), by each of the GUARANTORS listed therein in
favor of the Purchasers; and (c) REGISTRATION RIGHTS AGREEMENT, dated as of
February 4, 1999 (the "Registration Rights Agreement"), among the Company,
Prudential and ING (U.S.) INVESTMENT CORPORATION. Capitalized terms used herein
and not defined herein shall have the respective meanings set forth for such
terms in the Purchase Agreement.

R E C I T A L S:

           WHEREAS, the Company and the Purchasers are party to the Purchase
Agreement;

           WHEREAS, the Company and certain of its Subsidiaries, the Purchasers,
certain other Existing Creditors (as defined in the MRA (as defined below)) and
The Chase Manhattan Bank, as collateral agent for the Secured Parties (as
defined in the MRA), are parties to that certain Master Restructuring Agreement
dated as of September 8, 1999 (as amended, supplemented, restated or otherwise
modified from time to time, the "MRA");

           WHEREAS, the Company and certain of its Subsidiaries are entering
into a Loan Agreement dated as of the Closing Date (as amended, supplemented,
restated or otherwise modified from time to time, the "Loan Agreement") with the
banks and financial institutions from time to time party thereto, Heller
Financial, Inc., as administrative agent and General Electric Capital
Corporation, as collateral agent and syndication agent;

           WHEREAS, the Company is entering into a Term Loan Agreement dated as
of the Closing Date (as amended, supplemented, restated or otherwise modified
from time to time, the "Term Agreement") with the banks and financial
institutions from time to time party thereto and The Chase Manhattan Bank, as
administrative agent;

           WHEREAS, it is a condition precedent to each of the Loan Agreement
and the Term Agreement that the MRA, the 1997 Note Purchase Agreements, the 1998
Note Purchase Agreements, the Chase Term Loans, the Chase Mortgages and the
Related Mortgage Documents, the Existing Credit Agreement and the LIFO Credit
Agreement (each as defined in the MRA) and all documents related thereto be
terminated and that all obligations in connection therewith shall be terminated
and all collateral in which the Secured Parties were granted a security interest
in connection therewith shall be released; and

           WHEREAS, it is a condition precedent to each of the Loan Agreement
and the Term Agreement that the Purchase Agreement be amended, as set forth
herein;

           WHEREAS, the Company has requested that the Purchasers agree to amend
certain provisions of the Purchase Agreement, the Guaranty and the Registration
Rights Agreement; and

           WHEREAS, subject to the terms and provisions of this Amendment, the
Required Holders have agreed to amend certain terms and conditions of the
Purchase Agreement, the Guaranty and the Registration Rights Agreement as
specifically set forth in this Amendment.

           NOW, THEREFORE, it is agreed as follows:

           Section 1.   Effect of the MRA. It is understood and agreed that
since the MRA has been terminated, for purposes of the Purchase Agreement and
the Guaranty, the terms and provisions of the MRA except as otherwise restated
herein shall have no force and effect from the Amendment Effective Date (as
defined in Section 12 hereof); provided, however, that nothing herein shall
affect the re-pricing of the 1999 Original Warrants pursuant to Section 2.4(b)
of the MRA or the issuance of the "1999 Replacement Warrants".

           Section 2.   Amendment of Section 4. As of the Amendment Effective
Date, (a) Sections 4A and 4E of the Purchase Agreement and the second paragraph
of Section 4G of the Purchase Agreement are hereby deleted in their entirety and
(b) the first sentence of Section 4G of the Purchase Agreement is amended to
state that the interest rate applicable from the Amendment Effective Date shall
be 16.5%.

           Section 3.   Amendment of Section 5. As of the Amendment Effective
Date, Section 5 of the Purchase Agreement is hereby amended by deleting it in
its entirety and by substituting therefor the covenants set forth in Appendix A
hereto. Terms used in Appendix A hereto not otherwise defined therein shall have
the meaning assigned to such terms in Appendix D hereto.

           Section 4.   Amendment of Section 6. As of the Amendment Effective
Date, Section 6 of the Purchase Agreement is hereby amended by deleting it in
its entirety and by substituting therefor the covenants set forth in Appendix B
hereto. Terms used in Appendix B hereto not otherwise defined therein shall have
the meaning assigned to such terms in Appendix D hereto.

           Section 5.   Amendment of Section 7A. As of the Amendment Effective
Date, Section 7A of the Purchase Agreement hereby is amended by:

                (a)  deleting clauses (i) through (xvi), inclusive, in its
entirety and by substituting therefor clauses (i) through (xxv), inclusive, the
Events of Default set forth in Appendix C hereto. Terms used in Appendix C
hereto not otherwise defined therein shall have the meaning assigned to such
terms in Appendix D hereto; and

                (b)  deleting the reference to "clause (viii), clause (ix) or
clause (x)" in paragraph (a) and substituting therefor "clause (vii) or clause
(viii)".

          Section 6.   Amendment of Section 10. As of the Amendment Effective
Date, Section 10 of the Purchase Agreement hereby is amended by:

                (a)  deleting the definition of "Bank Credit Agreement" in its
entirety and by substituting therefor the following:

           "Bank Credit Agreement" shall mean the Loan Agreement dated the
Closing Date among the Company, Interact Accessories, Inc., a Delaware
corporation, Recoton Audio Corporation, a Delaware corporation, AAMP of Florida,
Inc., a Florida corporation, and Recoton Home Audio, Inc., a California
corporation, the banks and financial institutions from time to time party
thereto, Heller Financial, Inc., a Delaware corporation, as administrative agent
and senior agent and General Electric Capital Corporation, a New York
corporation, as collateral agent and as syndication agent, as may be amended,
supplemented or modified from time to time and any renewal, extension,
refunding, restructuring, replacement or refinancing thereof (whether with the
original administrative agent and lenders or another administrative agent or
agents or one or more lenders and whether provided under the original Bank
Credit Agreement or one or more other credit or other agreements or indentures
but only to the extent that the aggregate principal amount of Debt incurred
thereunder and the undrawn face amount of all letters of credit issues
thereunder plus commitments to lend under the German Facility (as defined in
Annex A hereto) plus the principal amount of loans outstanding under the Bank
Financing Agreement do not exceed in the aggregate $275,000,000 at any one time
outstanding)."

                (b)  deleting the definition of "Bank Financing Agreements" in
its entirety and by substituting therefor the following:

           "Bank Financing Agreement" shall mean the Credit Agreement dated the
Closing Date among the Company, the banks and financial institutions from time
to time party thereto and The Chase Manhattan Bank, as administrative agent, as
may be amended, supplemented or modified from time to time and any renewal,
extension, refunding, restructuring, replacement or refinancing thereof (whether
with the original administrative agent and lenders or another administrative
agent or agents or one or more lenders and whether provided under the original
Bank Financing Agreement or one or more other credit or other agreements or
indentures but only to the extent that the aggregate principal amount of Debt
incurred thereunder and the undrawn face amount of all letters of credit issues
thereunder do not exceed in the aggregate $15,000,000 at any one time
outstanding)."

                (c) deleting the definition of "GAAP" in its entirety and by
substituting therefor the following:

           "GAAP" means generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination."

                (d)  deleting Section 10B in its entirety and by substituting
therefor the following:

           "Accounting Terms.  For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to such
terms in conformity with GAAP. Financial statements and other information
furnished to Purchasers hereunder shall be prepared in accordance with GAAP (as
in effect at the time of such preparation) on a consistent basis. In the event
any "Accounting Changes" (as defined below) shall occur and such changes affect
financial covenants, standards or terms in this Agreement, then Company agrees
to enter into negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such Accounting Changes with the desired result that
the criteria for evaluating the financial condition of Company shall be the same
after such Accounting Changes as if such Accounting Changes had not been made,
and until such time as such an amendment shall have been executed and delivered
by Company and Purchasers, (A) all financial covenants, standards and terms in
this Agreement shall be calculated and/or construed as if such Accounting
Changes had not been made, and (B) Company shall prepare footnotes to the
financial statements required to be delivered hereunder that show the
differences between the financial statements delivered (which reflect such
Accounting Changes) and the basis for calculating financial covenant compliance
(without reflecting such Accounting Changes). "Accounting Changes" means: (a)
changes in accounting principles required by GAAP and implemented by Company and
(b) changes in accounting principles recommended by Company' Accountants."

          Section 7.   Amendment of Section 11. As of the Amendment Effective
Date, Section 11C of the Purchase Agreement is hereby amended by inserting after
the last sentence therein the following:

          "Notwithstanding the foregoing or anything to the contrary contained
herein, until the Senior Debt has been indefeasibly paid in full in cash in
accordance with the terms of the Bank Credit Agreement and the Bank Financing
Agreement and all lending commitments under the Bank Credit Agreement and the
Bank Financing Agreement have terminated, Purchasers shall not, without the
prior written consent of the Administrative Agent under each of the Bank Credit
Agreement and the Bank Financing Agreement Agent, agree to any amendment,
waiver, modification or supplement to this Agreement or any Guaranty hereunder
the effect of which is to (a) increase the maximum aggregate principal amount of
the Notes or the rate of interest on the Notes, (b) change the dates upon which
payments of principal or interest on the Notes are due, (c) change or add any
event of default or any covenant hereunder, (d) alter the subordination
provisions in Section 12 hereof, or (g) change or amend any other term herein if
such change or amendment would result in a Default under either the Bank Credit
Agreement or the Bank Financing Agreement."

        Section 8.  Amendment of Section 12.  As of the Amendment Effective
Date, Section 12 of the Purchase Agreement is hereby amended by:

                (a)  deleting the definition of "Majority Senior Debt Holders"
in its entirety and by substituting therefor the following:

          ""Majority Senior Debt Holders" shall mean the (i) Required Lenders
(as defined in the Bank Credit Agreement) or (ii) at such time when the Bank
Credit Agreement is terminated and all Senior Debt thereunder is indefeasibly
paid in full in cash and all commitments to lend thereunder have been
terminated, Required Lenders (as defined in the Bank Financing Agreement)."

                (b)  deleting clause (i) of the definition of "Senior Debt" in
its entirety; and

                (c) deleting from clause (iii) of the definition of "Senior
Debt" the phrase "cash collateralization of letters of credit" and inserting
after the phrase "including Post-petition Interest" the phrase "whether or not
allowed".

          Section 9.   Certain Waivers and Amendments.  Notwithstanding anything
to the contrary set forth herein or in the Purchase Agreement:

                (a)  any amendment, supplement, modification, consent or waiver
in respect of the observance or performance of the covenants (or any defined
term referred to therein) set forth Sections 5, 6 and 7 of the Senior Loan
Agreement (as defined in Appendix D hereto) shall be binding on each of the
parties hereto and shall be deemed an amendment, supplement, modification,
consent or waiver of the corresponding provision of or to Section 5 or 6, as
applicable, of the Purchase Agreement, as amended hereby, if such amendment
supplement, modification, consent or waiver is executed and delivered in
accordance with the terms of Section 9.4 of the Senior Loan Agreement;

                (b)  any waiver of the occurrence of a Default or Event of
Default under the Senior Loan Agreement shall be deemed a waiver of the
corresponding Default or Event of Default, as the case may be, as set forth in
Section 7A of the Purchase Agreement, as amended hereby, and shall be binding on
each of the parties hereto and shall be deemed an amendment, supplement,
modification, consent or waiver of or to the Purchase Agreement, as amended
hereby, if such amendment, supplement, modification, consent or waiver executed
and delivered in accordance with the terms of Section 9.4 of the Senior Loan
Agreement, provided that no such waiver shall be effective to waive an Event of
Default in pursuant to Section 7A(i) of the Purchase Agreement, as amended
hereby, without the written consent of the holders of each of the Notes;

                (c)  the Company agrees to give Purchasers notice of any
amendment, supplement, modification, consent, waiver or Event of Default under
the Senior Loan Agreement as contemplated by Section 8(a) and (b) above; and

                (d)  upon the occurrence of a Permitted Refinancing (as defined
in the Subordination Agreement (as defined in Appendix D hereto)) the covenants
and Events of Default set forth in the Purchase Agreement, as amended hereby,
shall be modified in a manner consistent with any covenants and events of
default contained in any agreement providing for such refinancing.

          Section 10.   Amendment of Guaranty; Release of Guarantors.

                (a)  As of the Amendment Effective Date, Section 3.1 of the
Guaranty is hereby amended by:

                     (i)  deleting the proviso to the introductory paragraph in
its entirety; and

                     (ii)  deleting the definition of "Bank Credit Agreement" in
its entirety.

                (b)  As of the Amendment Effective Date, Section 5.15 of the
Guaranty is amended by replacing the references to "paragraph 6G or Paragraph
6H" with "paragraph 6C or paragraph 6F" and by inserting after the last sentence
therein the following:

          "Without any action required of any Noteholder, any Guarantor shall be
automatically released from its obligations under this Guaranty if such
Guarantor is released from its obligations under the Guaranties (as defined in
the Bank Credit Agreement)."

                (c)  As of the Amendment Effective Date, Section 5.16 of the
Guaranty is hereby amended by deleting Section 5.16 in its entirety and
substituting therefor the following:

          "The obligations of any Guarantor under this Guaranty shall be
subordinate and junior in right and time of payment to such Guarantor's
obligations under the Bank Credit Agreement and the Bank Financing Agreement and
any guaranties delivered in connection therewith and the provisions of Section
12 of the Purchase Agreement are incorporated herein by reference as if fully
set forth herein, mutatis mutandis, provided that any notice to be provided to
any Guarantor in connection with the subordination provided for herein shall be
sufficient if such notice is provided to Recoton Corporation in accordance with
the terms of the Purchase Agreement, as applicable."

                (d) As of the Amendment Effective Date, guarantees issued in
favor of the Purchasers by companies which are not guarantors of the obligations
under the Loan Agreement or the Term Agreement are hereby automatically
terminated and released.

          Section 11.   Amendment of Registration Rights Agreement. The
definition of "Warrants" in the Registration Rights Agreement is amended to read
as follows: "the Company's Warrants as defined in and issued under the Purchase
Agreement and any Additional Warrants (as defined in the Purchase Agreement,
including, without limitation, the 1999 Replacement Warrants and the Amendment
Warrants, as referenced in an October 31, 2000 Amendment to the Purchase
Agreement) to the extent issued as provided in the Purchase Agreement."

          Section 12.   Representations and Warranties. Company hereby
represents and warrants to the Purchasers that after giving effect to this
Amendment:

                (a)  no Default or Event of Default has occurred and is
continuing on and as of the Closing Date under the Purchase Agreement; and

                (b)  the representations and warranties of the Company contained
in the Purchase Agreement are true and correct on and as of the date hereof as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to a different date.

          Section 13.   Effectiveness.  This Amendment shall become effective as
of the date hereof (the "Amendment Effective Date") upon satisfaction of each of
the following conditions:

                (a)  the Purchasers shall have executed and delivered a
counterpart of this Amendment and received a duly executed counterpart of this
Amendment as well as a fully executed copy of the Loan Agreement and the Term
Agreement from the Company (which aforesaid executions and deliveries may be
effected by delivery and receipt by facsimile transmission);

                (b)  the "Closing Date" shall have occurred under each of the
Loan Agreement and the Term Agreement;

                (c)  the Company shall have paid (or made other arrangements
satisfactory to the Purchasers to pay) all of the Purchasers' out-of-pocket
expenses (including, without limitation, the reasonable fees and disbursements
of legal counsel) in connection with this Amendment;

                (d)  the Company shall have delivered to the Purchasers warrants
substantially in the form of Exhibit A (the "Amendment Warrants") of which
warrants to purchase 11,429 shares shall have been issued to Prudential and
warrants to purchase 8,571 shares shall have been issued to ING, such Amendment
Warrants having an exercise price equal to the average Market Price (as defined
in the 1999 Replacement Warrants issued to the Purchases pursuant to the MRA)
for the ten Business Days immediately preceding the date of the issuance thereof
and an expiration date on the fifth anniversary of the date of grant; and

                (e)  the Company shall have paid a non-refundable closing fee to
each of Prudential in the amount of $500,000 and ING in the amount of $375,000.

          Section 14.   Status of Purchase Agreement.

                (a)  This Amendment is limited solely for the purposes and to
the extent expressly set forth herein, and, except as expressly amended hereby,
the terms, provisions and conditions of the Purchase Agreement, the Guaranty and
the Registration Rights Agreement shall continue in full force and effect and
are hereby ratified and confirmed in all respects; and

                (b)  No amendment of any terms or provisions of the Purchase
Agreement, the Guaranty or the Registration Rights Agreement made hereunder
shall relieve the Company from complying with any other term or provision of the
Purchase Agreement, the Guaranty and the Registration Rights Agreement.

          Section 15. Miscellaneous.

                (a)  No Waiver, Cumulative Remedies.  No failure or delay or
course of dealing on the part of the Purchasers in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. The rights, powers and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Purchasers would otherwise have. No notice to or demand on the Company in any
case shall entitle the Company to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Purchasers to any other or further action in any circumstances without notice or
demand.

                (b)  Expenses.  Company agrees to pay and reimburse the
Purchasers for all of their reasonable costs and expenses (including, without
limitation, the reasonable fees and disbursements of legal counsel) in
connection with this Amendment.

                (c)  Headings Descriptive.  The headings of the several Sections
and subsections of this Amendment are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision.

                (d)  Severability.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

                (e)  Counterparts.  This Amendment may be executed and delivered
in any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A
complete set of counterparts shall be lodged with each of the Company and the
Purchasers.

          Section 16.   Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective duly authorized officers as
of the date first written above.

                               COMPANY:

RECOTON CORPORATION

By:        /s/ Arnold Kezsbom                                            
Name:  Arnold Kezsbom
Title:    Senior Vice President - Finance



                              GUARANTORS:

INTERACT ACCESSORIES, INC.
RECOTON AUDIO CORPORATION
AAMP OF FLORIDA, INC.
RECOTON HOME AUDIO, INC.
CHRISTIE DESIGN CORPORATION
RECOTON INTERNATIONAL HOLDINGS, INC.
RECOTON EUROPEAN HOLDINGS, INC.
RECOTON JAPAN, INC.
RECOTON CANADA LTD
RECONE, INC.


By:        /s/ Arnold Kezsbom                                              
Name:  Arnold Kezsbom
Title:    Vice President



                              PURCHASERS:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:  /s/ Gwendolyn S. Foster                                            
Name:  Gwendolyn S. Foster
Title:     Vice President

ING (U.S.) CAPITAL LLC

By:  /s/ William B. Redmond                                               
Name:  William B. Redmond
Title:    Vice President


AGREED (for purposes of Section 10):

ING (U.S.) INVESTMENTS CORPORATION

By:  /s/ William B. Redmond                                        
Name:   William B. Redmond
Title:    Vice President

Appendix A to the Amendment to
the Securities Purchase Agreement

5.  AFFIRMATIVE COVENANTS

          Company covenants and agrees that it shall perform, and shall cause
each of its Subsidiaries to perform, all covenants in this Section 5.

          5A.   Financial Statements and Other Reports.  Recoton will deliver to
Purchasers the financial statements and other reports contained in the Reporting
Rider attached as Schedule 5A hereto (capitalized terms used therein not
otherwise defined shall have the meanings ascribed thereto herein). In addition
to the foregoing, the Company covenants that it will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of the Notes, except at such times as the Company is subject to
the reporting requirements of section 13 or 15(d) of the Exchange Act. For the
purpose of this paragraph, the term "qualified institutional buyer" shall have
the meaning specified in Rule 144A under the Securities Act.

          5B.   Maintenance of Properties.  Each Loan Party will and will cause
each of its Subsidiaries to maintain or cause to be maintained in good repair,
working order and condition all material properties used in the business of each
Loan Party and its Subsidiaries and will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

          5C.   Compliance with Laws.  Each Loan Party will, and will cause each
of its Subsidiaries to, comply with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority as now in effect and
which may be imposed in the future in all jurisdictions in which such Loan Party
or any of its Subsidiaries is now doing business or may hereafter be doing
business, other than those laws the noncompliance with which could not
reasonably be expected to have a Material Adverse Effect.

          5D.   Use of Proceeds and Margin Security.  Company shall use the
proceeds of all Senior Loans for ordinary working capital and general corporate
purposes (and as described in the recitals to the Senior Loan Agreement)
consistent with all applicable laws, statutes, rules and regulations. No portion
of the proceeds of any Senior Loan shall be used by the Company or any of its
Subsidiaries for the purpose of purchasing or carrying margin stock within the
meaning of Regulation U, or in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation T or Regulation X or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Exchange Act.

          5E.   Year 2000.  Company and each of its Subsidiaries has assessed
the microchip and computer-based systems and the software used in its business
and has determined that such systems and software are "Year 2000 Compliant".
Company has not experienced any disruption in its business or any material
expense as a result of its systems and software, and those of its principal
vendors, suppliers, and customers, failing to be Year 2000 Compliant, and the
Company is not aware of any circumstances that would be reasonably likely to
result in a material adverse change in the business or financial condition of
the Company or any of its Subsidiaries as a result of the failure of Company or
any of its Subsidiaries to have become Year 2000 Compliant prior to January 1,
2000. For purposes of this paragraph, "Year 2000 Compliant" means that all
software, embedded microchips and other processing capabilities utilized by, and
material to the business operations or financial condition of, the Company and
its Subsidiaries are able to interpret, store, transmit, receive and manipulate
data on and involving all calendar dates correctly and without causing any
abnormal ending scenarios in relation to dates in and after the Year 2000.

          5F.   Environmental Matters.  (i) Each Loan Party shall comply with
all Environmental Laws and shall promptly take any and all necessary Cleanup
action in connection with the Release or threatened Release of any Hazardous
Materials on, under or affecting any real estate in order to comply with all
applicable Environmental Laws and governmental authorizations, unless the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. In the event a Loan Party undertakes any Cleanup action with respect to
the Release or threatened Release of any Hazardous Materials on or affecting any
real estate, such Loan Party shall conduct and complete such Cleanup action in
material compliance with all applicable Environmental Laws, and in accordance
with the policies, orders and directives of all federal, state and local
governmental authorities except when, and only to the extent that, such Loan
Party’s liability for such presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Hazardous Materials is
being contested in good faith by such Loan Party.

                (ii)  Each Loan Party shall promptly advise the Purchasers in
writing and in reasonable detail of (a) any Release or threatened Release of any
Hazardous Materials required to be reported to any federal, state, local or
foreign governmental or regulatory agency under any applicable Environmental
Laws, (b) any and all material written communications with respect to any
pending or threatened Environmental Claims or Releases of Hazardous Materials,
in each such case which, individually or in the aggregate, have a reasonable
possibility of giving rise to a Material Adverse Effect; (c) any Cleanup
performed by a Loan Party or any other Person in response to (x) any Hazardous
Materials on, under or about any Real Estate, the existence of which has a
reasonable possibility of resulting in an environmental liability having a
Material Adverse Effect, or (y) any environmental liabilities that could have a
Material Adverse Effect, and (iv) a Loan Party's discovery of any occurrence or
condition on any property that could cause any Real Estate presently owned or
operated by the Loan Party or its Subsidiaries or any part thereof to be subject
to any restrictions on the ownership, occupancy, transferability or use thereof
under any Environmental Laws.

                (iii)  Each Loan Party shall promptly notify the Purchasers of
(a) any proposed acquisition of stock, assets, or property by such Loan Party
that could reasonably be expected to expose such Loan Party and (b) any proposed
action to be taken by such Loan Party to commence manufacturing, industrial or
other similar operations that could reasonably be expected to subject such Loan
Party to additional Environmental Laws or governmental authorizations, that are
materially different from the Environmental Laws applicable to the operations of
such Loan Party.

                (iv)  Each Loan Party shall, at its own expense, provide copies
of such documents or information as the Purchasers may reasonably request in
relation to any matters disclosed pursuant to this subsection.

          5G.  Financial Covenants.  Company covenants and agrees that it shall
comply with and shall cause each of its Subsidiaries to comply with all
covenants contained in the Financial Covenant Rider attached hereto as Schedule
5G (capitalized terms used therein not otherwise defined therein shall have the
meanings ascribed thereto herein).

          5H.  Notices.   Company shall promptly give notice to the Purchasers
of:

                (i)  the occurrence of any Default or Event of Default of which
it is aware under this Agreement, the Senior Loan Agreement or the Term Loan
Agreement;

                (ii)  any development or event of which it is aware which has
had or could reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a statement of
Company’s chief executive officer, chief operating officer or chief financial
officer setting forth details of the occurrence referred to therein and stating
what action the Company proposes to take with respect thereto.

        5I.  Parity with Senior Lender.  No Person shall deliver a guarantee to
the Senior Agent on behalf of the Senior Lenders to secure payment and
performance of the Obligations (as defined in the Senior Loan Agreement) that is
not also granted to the Purchasers (as subordinated creditors) to secure payment
and performance of the Notes and the other obligations hereunder; provided that
any guarantee to the Purchasers shall be subordinated on terms substantially
similar to those in guarantees issued in favor of the Purchasers on the date
hereof.

          5J.  Inspection of Property; Books and Records; Discussions.  Company
shall keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
material dealing and transactions in relation to its business and activities;
and permit representatives of any Purchaser to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Company and its Subsidiaries with officers of the Company and its Subsidiaries
and with its independent certified public accountants so long as representatives
of the Company are given the opportunity to be present.

          5K.  Use of Proceeds.  Company shall use the proceeds of the Senior
Loans for ordinary working capital and general corporate purposes (and as
described in the recitals to the Senior Loan Agreement) consistent with all
applicable laws, statutes, rules and regulations.

Appendix B to the Amendment to
the Securities Purchase Agreement

6.  NEGATIVE COVENANTS

          Company covenants and agrees that it shall not and will not permit any
of its Subsidiaries to:

          6A.   Indebtedness and Liabilities.  Directly or indirectly create,
incur, assume, guaranty, or otherwise become or remain directly or indirectly
liable, on a fixed or contingent basis, with respect to any Indebtedness except:

                (i)  Indebtedness under this Agreement and the Notes;

                (ii)   Indebtedness (excluding Capital Leases) not to exceed
$1,500,000 in the aggregate at any time outstanding;

                (iii)  Indebtedness under Capital Leases (excluding Capital
Leases in connection with the New Information System) in existence as of the
Closing Date plus an additional $1,000,000 outstanding at any time in the
aggregate; provided, however, that amounts of such Indebtedness reduced shall be
allowed to be incurred again;

                (iv)  Indebtedness in connection with the New Information System
not to exceed $15,000,000 outstanding at any time in the aggregate;

                (v)  (a)  Indebtedness of any Loan Party to any other Loan
Party; (b) Indebtedness of any Foreign Subsidiary to any Loan Party to the
extent permitted under subsection 6D(vi); (c) Indebtedness of any Foreign
Subsidiary to any other Foreign Subsidiary; (d) Indebtedness of any Loan Party
to any Foreign Subsidiary; provided, however, that (1) any inter company
Indebtedness of any Loan Party permitted under this subsection 6A(v) shall be
subordinated in right of payment to the Obligations under and as defined in the
Senior Loan Agreement on terms satisfactory to the Senior Lenders and evidenced
by intercompany notes in form and substance satisfactory to the Purchasers, (2)
all such intercompany notes shall be endorsed in blank or accompanied by note
powers endorsed in blank and pledged and delivered to the Senior Agent, for the
benefit of the Agents, Senior Lenders, the Term Loan Administrative Agent and
the Term Loan Lenders, (3) at the time any inter company Indebtedness is
incurred by any Loan Party pursuant to this subsection 6A(v), and after giving
effect thereto, the Loan Parties shall be Solvent; and (4) no Default or Event
of Default exists or would occur and be continuing after giving effect to any
proposed inter company Indebtedness pursuant to this subsection 6A(v):

                (vi)  Indebtedness of Recoton in an amount not to exceed
$5,518,399 plus accrued interest evidenced by a promissory note payable to the
United States of America or an agency thereof delivered in settlement of
obligations of Recoton arising out of the customs investigation discussed in
Recoton's Form 8-K for an event which occurred on July 27, 1999;

                (vii) Indebtedness under the Senior Loan Agreement and the Term
Loan Agreement;

                (viii)  Indebtedness under the German Facility; provided, that
the terms of the Indebtedness permitted under this subsection 6A(viii) can not
be amended, increased, replaced or terminated without the prior written consent
of the Purchasers;

                (ix)  Indebtedness existing on the Closing Date and identified
on Schedule 7.1 to the Senior Loan Agreement;

                (x)  Indebtedness of the type described in subsection 2.3(C) of
the Senior Loan Agreement with respect to the issuance of debt securities of
Recoton in a public offering or a private placement and which (1) the Net
Securities Proceeds are used to pay down the Senior Debt or the "Obligations"
(as such term is defined in the Term Loan Agreement) as set forth in subsection
2.5 of the Term Loan Agreement or as otherwise required pursuant to this
Agreement, (2) shall be subordinate to the Senior Loans; (3) the terms and
conditions shall be satisfactory to the Purchasers and (4) the documentation
shall be satisfactory to the Purchasers;

                (xi)  Indebtedness incurred by STD and its Subsidiaries to the
extent supported by Lender Letters of Credit (as defined in the Senior Loan
Agreement) and which amount as of the Closing Date is $12,400,000;

                (xii)  Indebtedness with respect to the obligations of Recoton
Italy and Recoton UK referred to in subsection 6B(v) and (vi);

                (xiii)  Indebtedness of Recoton Italy with respect to letters of
credit that are cash collateralized; and

                (xiv)  Senior Debt and any Permitted Refinancing (as defined in
the Subordination Agreement).

Company will not, and will not permit any of its Subsidiaries to, incur any
Liabilities except for Indebtedness permitted herein and trade and other
payables and expenses arising in the ordinary course of business that are paid
in accordance with their prior existing practices.

          6B.  Guaranties.  Guaranty, endorse, or otherwise in any way become or
be responsible for any obligations of any other Person, whether directly or
indirectly by agreement to purchase the indebtedness of any other Person or
through the purchase of goods, supplies or services, or maintenance of working
capital or other balance sheet covenants or conditions, or by way of stock
purchase, capital contribution, advance or loan or issuance of a letter of
credit for the purpose of paying or discharging any indebtedness or obligation
of such other Person or otherwise except for: endorsements of instruments or
items of payment for collection in the ordinary course of business;

                (i)  guaranties in existence on the Closing Date and listed on
Schedule 7.2 to the Senior Loan Agreement;

                (ii)  guaranties pursuant to this Agreement, the Senior Loan
Documents or the Term Loan Documents;

                (iii)  guaranties of the Indebtedness permitted under
subsections 6A(ii), (iii) and (iv);

                (iv)  guaranties made in the ordinary course of business by a
Loan Party with respect to Recoton Italy's obligations not to exceed in the
aggregate $2,000,000 for all of the Loan Parties;

                (v)  guaranties made in the ordinary course of business by a
Loan Party with respect to Recoton UK's obligations not to exceed in the
aggregate $2,000,000 for all of the Loan Parties;

                (vi)  guaranties made in the ordinary course of business by (a)
a Loan Party with respect to obligations of another Loan Party and (b) a Foreign
Subsidiary with respect to obligations of a Loan Party or any other Foreign
Subsidiary, which obligations in each case are not otherwise prohibited by this
Agreement; and

                (vii)  guaranties made by Recoton of the obligations incurred by
Recoton Germany under the German Facility.

          6C.  Transfers, Liens and Related Matters.

                (i)  Transfers. Sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to any assets of such
Person, except that the Company and its Subsidiaries may (a) sell or otherwise
dispose of Inventory in the ordinary course of business; (b) sell, transfer or
discount without recourse, in the ordinary course of business, accounts
receivables arising in the ordinary course of business in connection with the
compromise or collection thereof or in connection with the receipt of proceeds
under credit insurance; provided, that such proceeds are applied to prepay the
Senior Debt in accordance with its terms or as otherwise provided in Section 2.5
of the Term Loan Agreement; (c) sell or otherwise dispose of worn out, obsolete
or surplus equipment and fixtures, so long as the Net Proceeds are applied to
the prepayment of the Senior Debt in accordance with its terms or as otherwise
provided in Section 2.5 of the Term Loan Agreement; (d) subject to the
provisions of the Senior Loan Documents, transfer, sell or assign any assets to
another Loan Party (including in connection with the dissolution, liquidation or
winding up of any Subsidiary set forth on Schedule 7.6 to the Senior Loan
Agreement); (e) make other Asset Dispositions if all of the following conditions
are met: (1) the market value of assets sold or otherwise disposed of in one or
a series of related transactions does not exceed $250,000 and the aggregate
market value of assets sold or otherwise disposed of in any Fiscal Year does not
exceed $1,000,000; (2) the consideration received is at least equal to the fair
market value of such assets; (3) the sole consideration received is cash;
provided, that trade-ins for which the cash value of such trade-in is applied
against the purchase price of new equipment so purchased shall be deemed to be
cash; (4) the Net Proceeds of such Asset Disposition are applied to the
prepayment of Senior Debt in accordance with its terms or as otherwise provided
in Section 2.5 of the Term Loan Agreement; (5) after giving effect to the sale
or other disposition of the assets included within the Asset Disposition and the
repayments required above with the proceeds thereof, the Company is in
compliance on a pro forma basis with the covenants set forth in the Schedule 5G
recomputed for the most recently ended month for which information is available
and showing it will be in compliance as of the date thereof and in the future,
and is in compliance with all other terms and conditions contained in this
Agreement; and (6) no Default or Event of Default shall then exist or result
from such sale or other disposition; and (f) consummate the InterAct
International IPO. Notwithstanding anything to the contrary contained herein (x)
Recoton shall be permitted to sell its stock (provided that the proceeds thereof
shall be applied to the Senior Debt in accordance with its terms); and grant
options in accordance with its existing stock option plans and warrants in its
reasonable business judgment, (y) InterAct International shall be permitted to
sell its stock in accordance with subsection 2.4(B)(6) of the Senior Loan
Agreement; and options on the stock of InterAct International may be granted,
and stock may be issued upon exercise of such options, to employees and
directors of InterAct International as described in Schedule 11.1(C) of the
Senior Loan Agreement, and (z) any Subsidiary can sell stock to its parent to
the extent permitted by Section 6D(iii), (vii), (viii) and (xiii).

                (ii)  Liens.  Except for Permitted Encumbrances, directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any assets of such Person or any proceeds, income or profits therefrom.

                (iii)  No Negative Pledges.  Enter into or assume any agreement
(other than this Agreement, the Term Loan Documents or the Senior Loan
Documents) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired.

                (iv)  No Restrictions on Subsidiary Distributions to the
Company. Except as provided herein, the Senior Loan Agreement or the Term Loan
Agreement, directly or indirectly create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Subsidiary to: (1) pay dividends or make any other
distribution on any of such Subsidiary's capital stock or other equity interest
owned by the Company or any Subsidiary of the Company; (2) pay any indebtedness
owed to the Company or any other Subsidiary; (3) make loans or advances to the
Company or any other Subsidiary; or (4) transfer any of its property or assets
to the Company or any other Subsidiary.

          6D.  Investments and Loans.   Make or permit to exist any Investments
in any other Person, except:

                (i)  the Company may make and maintain Investments in Cash
Equivalents consistent with the cash management system and subject to securities
account control agreements in form and substance satisfactory to the Senior
Agent;

                (ii)  Foreign Subsidiaries may make and maintain Investments in
Cash Equivalents;

                (iii)  (a)  the Company and its Subsidiaries continue loans made
to employees and former employees as set forth in Schedule 7.4(c) to the Senior
Loan Agreement which loans, after the Closing Date, may not be increased or
reborrowed; (b) InterAct International may make loans to employees of InterAct
International for the purpose of exercising options to purchase capital stock in
InterAct International as described in Schedule 11.1(C) to the Senior Loan
Agreement; and (iii) Company and its Subsidiaries may make and maintain
additional loans and advances to employees in an aggregate outstanding amount
not in excess of $2,000,000 at any time;

                (iv)  the Company and its Subsidiaries may make and maintain
extensions of trade credit in the ordinary course of business;

                (v)  the Company and its Subsidiaries may make and maintain
Investments existing as of the Closing Date in their respective Subsidiaries as
set forth in Schedule 7.4(e) to the Senior Loan Agreement;

                (vi)  after the Closing Date, Loan Parties may make and
replenish Investments in:

                     (a) Recoton UK up to $2,000,000 in the aggregate (including
guaranties);

                     (b) Recoton Italy up to $2,000,000 in the aggregate
(including guaranties); and

                     (c)  Recoton Germany up to $7,000,000 in the aggregate
(including guaranties);

                (vii)  each Loan Party may make and maintain additional equity
Investments in its Subsidiaries which are Loan Parties;

                (viii)  the Company and its Subsidiaries may make additional
equity Investments in existing and new Subsidiaries in connection with the STD
Restructuring to the extent permitted under subsection 6K;

                (ix)  Foreign Subsidiaries may make and maintain additional
equity Investments in their respective Subsidiaries;

                (x)  the Company and its Subsidiaries may make inter company
loans to the extent permitted pursuant to subsection 6A(v);

                (xi)  the Company and its Subsidiaries may make loans and
advances to suppliers for the purchase and preparation of Inventory in the
ordinary course of business not to exceed $2,000,000 at any one time
outstanding; provided that no such loan or advance shall be outstanding for more
than 180 days;

                (xii)  InterAct International may make loans to employees of
InterAct International for the purpose of exercising options to purchase capital
stock in InterAct International as described in Schedule 11.1(C) to the Senior
Loan Agreement; and

                (xiii)  debt held by any Loan Party or any of its Subsidiaries
in a Subsidiary may be converted to equity of that Subsidiary.

          6E.   Restricted Junior Payments.  (i) Directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Junior Payment, except
that: (a) Subsidiaries of the Company may make Restricted Junior Payments with
respect to their common stock or other equity interest which Restricted Junior
Payment shall be applied to pay the Senior Debt in accordance with its terms
and, after payment in full thereof, the Term Loans, and after payment thereof,
the Notes and (b) so long as no Default or Event of Default is occurring or
continuing and after giving effect to such payment no Default or Event of
Default results, (x) Recoton may repurchase capital stock issued to its
employees, directors or consultants and the employees, directors or consultants
of its Subsidiaries, in an aggregate amount not to exceed $3,000,000 in cash
during the term of this Agreement. Notwithstanding anything to the contrary
contained herein, Recoton may repurchase shares of its capital stock which are
surrendered by optionees which consideration for repurchase shall be made solely
with the issuance of shares of additional stock issued upon the exercise of
options granted under Recoton’s stock option plans.

                (ii)  Directly or indirectly pay or prepay any account payables
to STD provided, however, so long as no Default or Event of Default has then
occurred or is continuing or would be caused thereby, the account payables to
STD may be paid on a monthly basis, provided that all the following conditions
have been met:

           (a)  the payment to STD is within normal and customary terms and
shall be payment for invoices that have remained unpaid for at least 90 days
from the date of issuance;


           (b)  the amount to be paid shall not be in excess of $25,000,000 per
month; and


           (c)  the amounts to be repaid shall be for account payables with
respect to the purchase of Inventory from STD.

          6F.  Restriction on Fundamental Changes.  (i)  Enter into any
transaction of merger, amalgamation or consolidation (other than a merger,
amalgamation or consolidation among Loan Parties); (ii) other than the
Subsidiaries set forth in Schedule 7.6 to the Senior Loan Agreement, liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution); (iii)
convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, or the capital stock or other equity interest of any of its
Subsidiaries, whether now owned or hereafter acquired other than pursuant to the
establishment of Subsidiaries as described in Schedule 7.11 to the Senior Loan
Agreement or the liquidation, winding up or dissolution of the Subsidiaries set
forth on Schedule 7.6 to the Senior Loan Agreement (provided that, in connection
with the transfer of assets or creation of Subsidiaries in connection with the
transactions described on Schedule 7.11 to the Senior Loan Agreement, Purchasers
shall have received (a) such amendments and counterparts to any guaranties under
the Notes as may be requested by Purchasers to bind newly created Subsidiaries
or existing Subsidiaries to the terms of such guaranties and the other
applicable documents in connection herewith, and (b) copies of organizational
documents, resolutions and incumbency certificates of any Persons executing any
of the foregoing amendments or counterparts, and such other documents and
instruments in connection therewith as may be reasonably requested by
Purchasers; all of the foregoing in form and substance reasonably satisfactory
to Purchaser); or (iv) acquire by purchase or otherwise all or any substantial
part of the business or assets of, or stock or other beneficial ownership of,
any Person; provided, however, that any Subsidiary may be merged, amalgamated or
consolidated with or into the Company (provided that the Company shall be the
continuing or surviving corporation) or with or into any one or more wholly
owned Subsidiaries of the Company that are Guarantors (provided that the wholly
owned Subsidiary or Subsidiaries that are Guarantors shall be the continuing or
surviving corporations). It is understood and agreed that the InterAct
International IPO shall be permitted if the following conditions are met:

           (a)  the Net Securities Proceeds of the InterAct International IPO
shall be applied in payment of the Senior Debt pursuant to, and to the extent
required by and in accordance with the Senior Loan Agreement;


           (b)  the Company shall deliver a certificate showing pro forma
compliance with the financial covenants and Minimum Excess Availability (as
defined in the Senior Loan Agreement on the Closing Date) after giving effect to
the InterAct International IPO; and


           (c)  upon the payment in full in cash of the Senior Debt in
accordance with subsection 2.4(B)(6) of the Senior Loan Agreement, InterAct
International will no longer be a Loan Party.

          6G.   Changes Relating to Subordinated Debt.  Change or amend the
terms of any Subordinated Debt (including guaranties thereof) if the effect of
such amendment is an attempt to: (i) increase the interest rate on such
Indebtedness; (ii) change the dates upon which payments of principal or interest
are due on such Indebtedness; (iii) change any event of default or add any
covenant with respect to such Indebtedness; (iv) change the payment or amendment
and modification provisions of such Indebtedness; (v) change the subordination
provisions thereof; or (vi) change or amend any other term if such change or
amendment would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to the Company, any of its Subsidiaries or the Purchasers.

          6H.   Transactions with Affiliates.  Directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale or
exchange of property or the rendering of any service) with any Affiliate or with
any officer, director or employee of any Loan Party, except for transactions in
the ordinary course of the Company’s business and upon fair and reasonable terms
and except for the transactions set forth in subsection 6D(iii) on terms which
are no less favorable to the Company than it would obtain in a comparable arm’s
length transaction with an unaffiliated Person.

          6I.   Conduct of Business. From and after the Closing Date, engage in
any business other than businesses of the type engaged in by the Company or its
Subsidiaries on the Closing Date or those in or directly related to the consumer
electronics industry.

          6J.   Tax Consolidations.  File or consent to the filing of any
consolidated income tax return with any Person other than any of its
Subsidiaries, or any Guarantor, provided that in the event the Company files a
consolidated return with any such Person, the Company’s contribution with
respect to taxes as a result of the filing of such consolidated return shall not
be greater, nor the receipt of tax benefits less, than they would have been had
the Company not filed a consolidated return with such Person.

          6K.   Subsidiaries.  Other than the Subsidiaries set forth on Schedule
6K, establish, create or acquire any new Subsidiaries.

          6L.   Fiscal Year; Tax Designation.  Change its Fiscal Year; or elect
to be designated as an entity other than a C corporation as defined in the IRC.

          6M.   Sale-Leasebacks.  Engage in any sale-leaseback, synthetic lease
or similar transaction involving any of its assets.

          6N.   Inactive Subsidiaries.  With respect to each of the Inactive
Subsidiaries (as defined in the Senior Loan Agreement as of the Closing Date),
conduct any business, acquire any assets or otherwise become liable for any
obligation except for nominal amounts as may be required to liquidate, wind-up
or dissolve such Inactive Subsidiaries.

          6O.   Parity with Senior Lender.  Neither the Company nor its
Subsidiaries shall grant any security interest in property or deliver a
guarantee to any Purchaser, the Term Loan Administrative Agent, on behalf of the
Term Loan Lenders, or to any Term Loan Lender to secure payment and performance
of the Notes and the obligations thereunder or to Obligations (as defined in the
Term Loan Agreement) that is not also granted to the Senior Agent on behalf of
the Senior Lenders to secure payment and performance of the Obligations (as
defined in the defined in the Senior Loan Agreement).

Appendix C to the Amendment to
the Securities Purchase Agreement

                (i)  Payment.  Failure to make payment of (x) the principal with
respect to any Note within five (5) days after such amount becomes due in
accordance with this Agreement, or (y) interest with respect to any Note or any
other obligation pursuant to this Agreement, any Note or any Subsidiary Guaranty
within fifteen (15) days after such amount becomes due in accordance with this
Agreement, such Note or such Subsidiary Guaranty; or

                (ii)  Default in Other Agreements.  (1) Failure of the Company
or any of its Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than as set forth in subsection 7A(i) hereof) or (2) breach
or default of the Company or any of its Subsidiaries with respect to any
Indebtedness (other than as set forth elsewhere in this subsection 7A), if such
failure to pay, breach or default entitles the holder or trustee to cause such
Indebtedness having an aggregate principal amount in excess of $1,000,000 to
become or be declared due prior to its stated maturity in each case regardless
of whether such default is waived or such right is exercised by such holder or
trustee; or

                (iii)  Breach of Certain Provisions. Failure of the Company to
perform or comply with any term or condition contained in paragraphs (A), (B),
(C) and (K) of Schedule 5A or subsections 5B, 5C or 5G or contained in Section 6
or Schedule 5G; or

                (iv)  Breach of Warranty.  Any representation, warranty,
certification or other statement made by any Loan Party herein or in any
statement or certificate at any time given by such Person in writing pursuant or
in connection herewith is false in any material respect on the date made; or

                (v)  Other Defaults.  Any Loan Party defaults in the performance
of or compliance with any term contained in this Agreement, any Note or any
Subsidiary Guaranty and such default is not remedied or waived within 15 days
after receipt by such Loan Party of notice from any Purchaser of such default
(other than occurrences described in other provisions of this subsection 7A, for
which a different grace or cure period is specified, or, if no grace or cure
period is specified, constitute immediate Events of Default); or

                (vi)  Change in Control.  (1) Any Person (other than Robert L.
Borchardt and/or any trust established by him) or "group" within the meaning of
Section 13(d) or 14(d) of the Exchange Act (other than a group controlled by
Robert L. Borchardt or any trust established by him) (a) shall have acquired
beneficial ownership of 20% or more of any outstanding class of capital stock
having ordinary voting power in the election of directors of Recoton or (b)
shall obtain the power (whether or not exercised) to elect a majority of
Recoton's directors, (2) the Board of directors of Recoton shall not consist of
a majority of Continuing Directors ("Continuing Directors" means the directors
of Recoton as of the Closing Date and each other director, if such director's
nomination for election to the Board of Directors of Recoton is recommended by a
majority of then Continuing Directors), (3) Recoton ceases to own, directly or
indirectly, 100% of the other Borrowers (as such term is defined in the Term
Loan Agreement), Recone or Recoton Canada other than with respect to options to
acquire InterAct International stock and (4) Robert L. Borchardt or any trust
established by him shall cease to beneficially own and control 4% of the
outstanding capital stock of Recoton.

                (vii)  Involuntary Bankruptcy; Appointment of Receiver,
etc.  (1) A court enters a decree or order for relief with respect to any Loan
Party or any of its Subsidiaries in an involuntary case under any applicable
bankruptcy, reorganization, insolvency, receivership or other similar law now or
hereafter in effect, which decree or order is not stayed or other similar relief
is not granted under any applicable federal, provincial or state law; or (2) the
continuance of any of the following events for 60 days unless dismissed, bonded
or discharged: (a) an involuntary case, petition or proceeding is commenced
against any Loan Party or any of its Subsidiaries, under any applicable
bankruptcy, reorganization, insolvency or other similar law now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or equity); or (b) a
receiver, receiver-manager, administrator, manager, liquidator, sequestrator,
trustee, custodian or other fiduciary having similar powers over any Loan Party
or any of its Subsidiaries, or over all or a substantial part of their
respective property, is appointed; or

                (viii)  Voluntary Bankruptcy; Appointment of Receiver, etc.  (1)
Any Loan Party or any of its Subsidiaries commences a voluntary petition,
proceeding or case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect or under any insolvency, arrangement,
reorganization, moratorium, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or equity), or consents to the entry of an order for relief in
an involuntary case or to the conversion of an involuntary case to a voluntary
case under any such law or consents to the appointment of or taking possession
by a receiver, receiver-manager, administrator, manager, trustee or other
custodian for all or a substantial part of its property; or (2) any Loan Party
or any of its Subsidiaries makes any assignment for the benefit of creditors; or
(3) the board of directors of any Loan Party or any of its Subsidiaries adopts
any resolution or otherwise authorizes action to approve any of the actions
referred to in this subsection 7A(viii); or (4) any Loan Party or any of its
Subsidiaries is unable, or admits in writing its inability to pay its debts as
they mature, or commits any other act of bankruptcy; or

                (ix)  Liens.  Any lien, levy or assessment is filed or recorded
with respect to or otherwise imposed upon all or any assets of any Loan Party or
any of its Subsidiaries by the United States or any foreign government or any
department or instrumentality thereof or by any federal, state, provincial,
county, municipality or other governmental agency (other than Permitted
Encumbrances) and such lien, levy or assessment is not stayed, vacated, paid or
discharged within 10 days; or

                (x)  Judgment and Attachments.  Any money judgment, writ or
warrant of attachment, or similar process involving (1) an amount in any
individual case in excess of $2,000,000 or (2) an amount in the aggregate at any
time in excess of $2,000,000 (in either case not adequately covered by insurance
as to which the insurance company has acknowledged coverage) is entered or filed
against any Loan Party or any of its Subsidiaries or any of their respective
assets and remains undischarged, unvacated, unbonded or unstayed for a period of
30 days, but in any event not later than 5 days prior to the date of any
proposed sale thereunder; or

                (xi)  Dissolution.  Any order, judgment or decree is entered
against any Loan Party or any of its Subsidiaries decreeing the dissolution or
winding up or split up of such Loan Party or that Subsidiary and such order
remains undischarged or unstayed for a period in excess of 20 days, but in any
event not later than 5 days prior to the date of any proposed dissolution or
winding up or split up; or

                (xii)  Solvency.  The Loan Parties cease to be Solvent or admit
in writing their present or prospective inability to pay their debts as they
become due; or

                (xiii)  Injunction.  Any Loan Party or any of its Subsidiaries
is enjoined, restrained or in any way prevented by the order of any court or any
administrative or regulatory agency (including, but not limited to, those of any
foreign country) from conducting all or any material part of the business of the
Company's and its Subsidiaries, on a consolidated basis, and such order
continues for 30 days or more; or

                (xiv)  Invalidity of this Agreement, Etc.  This Agreement, any
Note or any Subsidiary Guaranty for any reason, other than a partial or full
release in accordance with the terms thereof, ceases to be in full force and
effect or is declared to be null and void, or any Loan Party denies that it has
any further liability thereunder, or gives notice to such effect; or

                (xv)  [Intentionally Omitted]; or

                (xvi)  Strike, Etc.  Any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than ten consecutive days beyond the coverage period of any
applicable business interruption insurance, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party or
any of its Subsidiaries if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect; or.

                (xvii)  Licenses and Permits.  The loss, suspension or
revocation of, or failure to renew, any license or permit now held or hereafter
acquired by the Company or any of its Subsidiaries, if such loss, suspension,
revocation or failure to renew could reasonably be expected to have a Material
Adverse Effect; or.

                (xviii)  [Intentionally Omitted]; or

                (xix)  Currency Controls.  There are controls on payments
imposed by a Governmental Authority which interfere with the payment of
obligations hereunder, any Note or any Subsidiary Guaranty;

                (xx)  Environmental Matters.  Except as to any of the following
for which such Loan Party has provided timely notice and has been granted a
reasonable period to cure (but only for the duration of such cure period): (i)
Any Environmental Claim shall have been asserted against a Loan Party which
could reasonably be expected to have a Material Adverse Effect, (ii) any Release
or threatened Release of any Hazardous Materials on, under or affecting any real
estate shall have occurred, and such event could reasonably form the basis of an
Environmental Claim against a Loan Party which, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, or (iii) a Loan Party
shall have failed to obtain any governmental authorization necessary under any
Environmental Law for the management, use, control, ownership or operation of
its business or any of the real estate or any such governmental authorization
shall be revoked, terminated, modified, or otherwise cease to be in full force
and effect, in each case, if the existence of such condition could reasonably be
expected to have a Material Adverse Effect; or

                (xxi)  Employee Benefit Plans.  There occurs one or more ERISA
Events which individually or in the aggregate results in or might reasonably be
expected to result in liability of any Loan Party or any of its ERISA Affiliates
in excess of $500,000 during the term of this Agreement; or there exists, an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities) which exceeds $500,000; or

                (xxii)  Resignation of Borrowers' Accountants.  The Company's
Accountants shall resign because of impropriety or irregularity in the conduct
of the Loan Parties or their Subsidiaries.

Appendix D to the Amendment to
the Securities Purchase Agreement

          "Agents":   the "Agents" as defined in the Senior Loan Agreement on
the Closing Date and their successors and assigns.

          "Affiliate":   any Person (other than the Purchasers): (a) directly or
indirectly controlling, controlled by, or under common control with, any Loan
Party, (b) directly or indirectly owning or holding 10% or more of any equity
interest in the Company; (c) 10% or more of whose stock or other equity interest
having ordinary voting power for the election of directors or the power to
direct or cause the direction of management, is directly or indirectly owned or
held by the Company; or (d) which has a senior officer who is also a senior
officer of the Company. For purposes of this definition, "control" (including
with correlative meanings, the terms "controlling", "controlled by" and "under
common control with") means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or other equity interest, or
by contract or otherwise.

          "Asset Disposition":   the disposition, whether by sale, lease,
transfer, loss, damage, destruction, condemnation or otherwise, of any or all of
the assets of the Company or any of its Subsidiaries other than sales of
Inventory in the ordinary course of business.

          "Capital Expenditures":  all expenditures (including deposits) for, or
contracts for expenditures (excluding contracts for expenditures under or with
respect to Capital Leases, but including cash down payments for assets acquired
under Capital Leases) with respect to the purchase or acquisition of any fixed
assets or improvements recorded as an asset in conformity with GAAP.

          "Capital Lease":  any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

          "Cleanup":   all actions required to: (a) cleanup, remove, treat or
remediate Hazardous Materials in the indoor or outdoor environment; (b) prevent
the Release of Hazardous Materials so that they do not migrate, endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (c) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (d) respond to any government requests for
information or documents in any way relating to cleanup, removal, treatment or
remediation or potential cleanup, removal, treatment or remediation of Hazardous
Materials in the indoor or outdoor environment.

          "Closing Date":  October 31, 2000.

          "Commission"   means the Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act or, if at any time
after the execution of this Agreement such Commission is not existing and
performing the duties now assigned to it under the Exchange Act, the body
performing such duties at such time.

          "Company Accountants":  means the independent certified public
accountants selected by Company and its Subsidiaries as its auditors and
reasonably acceptable to Purchasers and Senior Agent, which selection shall not
be modified during the term of this Agreement without Purchasers’ and Senior
Agent’s prior written consent. It is understood and agreed that the "Big Five"
independent certified public accountants shall be deemed acceptable and
therefore no such written consent shall be necessary.

          "Consolidated Intangibles":  as of any date of determination, all
assets of the Company and its Subsidiaries, determined on a consolidated basis
at such date, that are generally classified as intangibles, including without
limitation, goodwill, trademarks, patents and copyrights.

          "Consolidated Net Worth":  as of any date of determination, all
amounts which would be included under shareholders equity on a balance sheet of
the Company and its Subsidiaries determined on a consolidated basis at such date
in accordance with GAAP.

          "Consolidated Tangible Net Worth":  as of any date of determination,
the excess, if any, of Consolidated Net Worth less Consolidated Intangibles as
at such date subtracting the net write-up or adding back the net write-down
since June 30, 2000 in the book value of assets resulting from the revaluations
arising out of foreign currency valuations in accordance with GAAP.

          "EBITDA": for any period, without duplication, the total of the
following for Company and its Subsidiaries on a consolidated basis, each
calculated for such period: (1) net income determined in accordance with GAAP;
plus, to the extent included in the calculation of net income, (2) the sum of
(a) income and franchise taxes paid or accrued; (b) interest expenses, net of
interest income, paid or accrued; (c) amortization and depreciation; (d) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business) and (e) the yield maintenance fee resulting from the
repayment of indebtedness on the Closing Date; less, to the extent included in
the calculation of net income, (3) the sum of (a) the income of any Person
(other than majority-owned Subsidiaries of the Company) in which the Company or
a majority-owned Subsidiary of the Company has an ownership interest except to
the extent such income is received by the Company or such majority-owned
Subsidiary in a cash distribution during such period; (b) gains or losses from
sales or other dispositions of assets (other than Inventory in the normal course
of business); and (c) extraordinary or non-recurring gains, but not net of
extraordinary or non-recurring "cash" losses.

            "Employee Benefit Plan":  any employee benefit plan within the
meaning of Section 3(3) of ERISA which (a) is maintained for employees of any
Loan Party or any ERISA Affiliate or (b) has at any time within the preceding 6
years been maintained for the employees of any Loan Party or any current or
former ERISA Affiliate.

          "Environmental Claim":  any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging potential
liability (including, without limitation, potential liability for investigatory
costs, Cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, or penalties) arising out of, based on or
resulting from (a) the presence, or Release of any Hazardous Materials at any
location, whether or not owned, leased or operated by the Company or any of its
Subsidiaries, or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.

          "Environmental Law":  all federal, state, provincial, local and
foreign laws and regulations relating to pollution or protection of human health
or the environment, including, without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, Release,
disposal, transport or handling of Hazardous Materials, laws and regulations
with regard to record keeping, notification, disclosure and reporting
requirements respecting Hazardous Materials and laws relating to the management
or use of natural resources.

          "ERISA":  the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.

          "ERISA Affiliate":  as applied to any Loan Party, any Person who is a
member of a group which is under common control with any Loan Party, who
together with any Loan Party is treated as a single employer within the meaning
of Section 414(b) and (c) of the Code. Any former ERISA Affiliate of a Loan
Party shall continue to be considered an ERISA Affiliate within the meaning of
this definition with respect to the period such entity was an ERISA Affiliate of
such Loan Party and with respect to liabilities arising after such period for
which such Loan Party could be liable under the Code or ERISA.

          "ERISA Event":  (i) a "reportable event" within the meaning of Section
4043 of ERISA and the regulations issued thereunder with respect to any Pension
Plan (excluding those for which the provision for 30-day notice to the Pension
Benefit Guaranty Corporation has been waived by regulation); (ii) the withdrawal
by any Loan Party or any of its ERISA Affiliates from any Pension Plan with two
or more contributing sponsors or the termination of any such Pension Plan
resulting in liability pursuant to Sections 4063 or 4064 of ERISA; (iii) the
institution by the Pension Benefit Guaranty Corporation of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (iv) the imposition of liability
on any Loan Party or any of its ERISA Affiliates pursuant to Sections 4062(e) or
4069 of ERISA or by reason of the application of Section 4212(c) of ERISA; or
(v) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against any Loan Party or any of its ERISA Affiliates in connection
with any Employee Benefit Plan.

          "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission thereunder.

          "Fiscal Year":  each twelve month period ending on the last day of
December in each year.

          "Fiscal Year-To-Date":  all completed fiscal quarters within each
Fiscal Year of any determination date.

          "Fixed Charge Coverage":  for any period, EBITDA less Capital
Expenditures (excluding expenditures with respect to the New Information System)
divided by Fixed Charges.

          "Fixed Charges": for any period, and each calculated for such period
(without duplication), (a) Interest Expense of Company and its Subsidiaries;
plus (b) scheduled payments of principal with respect to all Senior Loans of
Company and its Subsidiaries; plus (c) income and franchise taxes paid in cash
by Recoton and its Subsidiaries on a consolidated basis.

          "Foreign Subsidiary":  any Subsidiary (other than Recoton Canada) that
is not incorporated or organized in the United States of America, any state
thereof or in the District of Columbia.

          "German Facility":  means the DM 50,000,000 financing arrangement
between Recoton Germany and its Subsidiaries and Heller Bank A.G or, if such
facility is not renewed during the term of this Agreement, a replacement
facility on terms and pursuant to documentation substantially consistent with
those in existence on the date hereof and otherwise reasonably satisfactory to
the Agents and the Requisite Lenders (as defined in the Senior Loan Agreement).

          "Governmental Authority":  any nation or government, any state,
province or any other political subdivision of any of the foregoing and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

          "Hazardous Material":  all substances defined as Hazardous Substances,
Oils, Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R.ss.300.5, or defined as such by, or
regulated as such under, any Environmental Law.

          "Hedge Agreements":  all interest rate swaps, caps or collar
agreements or similar arrangements entered into by the Company or any of its
Subsidiaries providing for protection against fluctuations in interest rates or
currency exchange rates or the exchange of nominal interest obligations, either
generally or under specific contingencies.

          "Indebtedness":   as applied to any Person, means without duplication:
(a) all indebtedness for borrowed money; (b) obligations under Capital Leases;
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money; (d) any obligation owed for
all or any part of the deferred purchase price of property or services if the
purchase price is due more than six months from the date the obligation is
incurred or is evidenced by a note or similar written instrument; (e) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non recourse to the credit of that Person; (f)
obligations in respect of letters of credit; (g) all obligations under Hedge
Agreements, including, as of any date of determination, the net amounts, if any,
that would be required to be paid by such Person if such Hedge Agreements were
terminated on such date and (h) any amounts due to the U.S. Customs Service
pursuant to the outstanding note.

          "InterAct International":  InterAct International Inc., a Delaware
corporation, and its Subsidiaries.

          "InterAct International IPO":  an underwritten public offering of
common stock made by InterAct International pursuant to a registration statement
filed with and declared effective by the Commission in accordance with the
Securities Act.

          "Interest Expense":  without duplication, for any period, the
following on a consolidated basis, for the Company and its Subsidiaries each
calculated for such period: interest expenses deducted in the determination of
net income (excluding (i) the amortization of fees and costs with respect to the
transactions contemplated by this Agreement and the Related Agreements (as
defined in the Senior Loan Agreement) which have been capitalized as transaction
costs in accordance with the provisions thereof; and (ii) interest paid in
kind).

          "IRC"   means the Internal Revenue Code of 1986, as amended from time
to time, and any successor statute and all rules and regulations promulgated
thereunder.

          "Lien":   means any lien, mortgage, pledge, security interest, charge
or encumbrance of any kind, whether voluntary or involuntary, (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest).

          "Loan Party":  any Person party to this Agreement, a Note or a
Subsidiary Guaranty.

          "Material Adverse Effect":  (i) any material adverse effect on the
business, financial position, results of operations or prospects of the Company
and its Subsidiaries, considered as a whole, (ii) any material impairment of the
legality, validity and enforceability of this Agreement, any Note or any
Subsidiary Guaranty, or the rights and remedies of the Purchasers, or (iii) any
material impairment of the Loan Parties’ ability to perform their obligations
under this Agreement, any Note or any Subsidiary Guaranty.

          "Multiemployer Plan":  any Employee Benefit Plan that is a
"multiemployer plan" as defined in Section 4001(a)(3) of ERISA.

          "Net Proceeds":  (a) with respect to any Asset Disposition
constituting a casualty or condemnation, the insurance or condemnation proceeds
received in connection therewith net of any expenses, if any, incurred by
Purchasers in the collection or handling thereof and (b) with respect to any
other Asset Disposition, the proceeds received in connection therewith net of
(i) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by Company or any
of its Subsidiaries in connection therewith (in each case, paid to
non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens (to the extent such Liens constitute Permitted Encumbrances hereunder), if
any, and (iv) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith.

          "Net Securities Proceeds":  the cash proceeds (net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses) from the issuance of
Securities of or incurrence of Indebtedness by the Company or its Subsidiaries.

          "New Information System":  the enterprise resource planning system
consisting of licensed software, purchased or leased hardware, consulting
services and related expenses which Recoton and its Subsidiaries are in the
process of contracting for and implementing.

          "1997 Note Purchase Agreements":  collectively, the separate Note
Purchase Agreements, each dated January 6, 1997, between Recoton and each of the
purchasers named in Annex 1 thereto as amended, supplemented or modified prior
to the closing of the transactions contemplated hereunder.

          "1998 Note Purchase Agreement":  the Note Purchase Agreement, dated as
of September 1, 1998, between Recoton and the purchaser named in Annex 1 thereto
as amended, supplemented or modified prior to the closing of the transactions
contemplated hereunder.

          "Permitted Encumbrances":  the following types of Liens: (a) Liens
(other than Liens relating to Environmental Claims or ERISA) for taxes,
assessments or other governmental charges not yet due and payable or which are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and if the Company or such Subsidiary has established
appropriate reserves as shall be required in conformity with GAAP; (b) statutory
Liens of landlords, carriers, warehousemen, mechanics, materialmen and other
similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than 30 days delinquent and that attach only to Real
Estate, inventory and equipment; (c) Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements; (d) easements, rights-of-way, zoning restrictions,
licences and other similar charges or encumbrances affecting the use of real
property not interfering in any material respect with the ordinary conduct of
the business of the Company or any of its Subsidiaries; (e) Liens for purchase
money obligations, provided that (i) the Indebtedness secured by any such Lien
is permitted under subsection 6A, and (ii) such Lien encumbers only the asset so
purchased; (f) Liens in favor of the Senior Agent, on behalf of the Agents,
Senior Lenders, the Term Loan Administrative Agent and the Term Loan Lenders;
(g) Liens on deposits on other property of the Company or any Subsidiary to
secure up to $500,000 of insurance obligations incurred in the ordinary course
of business; (h) Liens on the Inventory of the Company or any of its
Subsidiaries that is consigned in an aggregate amount not to exceed $500,000 at
any one time outstanding; (i) any interest or title of a lessor or sublessor
under any real property lease not prohibited by this Agreement; (j) Liens set
forth on Schedule 1.1(B) to the Senior Loan Agreement; and (k) Liens arising in
respect of judgments in an aggregate amount of less than $2,000,000 at any one
time outstanding in circumstances not constituting a Default or an Event of
Default.

          "Person":   natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

          "Projections":   the Company’s forecasted: (a) balance sheets; (b)
profit and loss statements; (c) cash flow statement; and (d) statements of
shareholders equity all prepared in accordance with clause L of the Reporting
Rider set forth on Schedule 5A, and based upon good faith estimates and
assumptions by the Company believed to be reasonable at the time made, together
with appropriate supporting details and a statement of underlying assumptions.

          "Real Estate":  as such term is defined in subsection 4.5 to the
Senior Loan Agreement.

          "Recoton":  the Company.

          "Recoton Canada":  Recoton Canada Ltd., an Ontario corporation.

          "Recoton Germany":  Recoton German Holdings GmbH, a corporation
organized under the laws of the Federal Republic of Germany.

          "Recoton Italy":  Recoton Italia s.r.l., a corporation incorporated
under the laws of Italy.

          "Recoton UK":   Recoton (UK) Limited, a corporation incorporated under
the laws of England and Wales.

          "Regulation T":  Regulation T of the Board as in effect from time to
time.

          "Regulation U":  Regulation U of the Board as in effect from time to
time.

          "Regulation X":  Regulation X of the Board as in effect from time to
time.

          "Release":   any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.

          "Restricted Junior Payment":  (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock or other
equity interest of the Company or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely with shares of the class of stock
on which such dividend is declared or any properly and legally declared dividend
which is not paid in cash; (b) any payment or prepayment of principal of,
premium, if any, or interest on, or any redemption, conversion, exchange,
retirement, defeasance, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Subordinated Debt or any
shares of any class of stock of the Company or any of its Subsidiaries now or
hereafter outstanding, or the issuance of a notice of an intention to do any of
the foregoing; (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of the Company or any of its Subsidiaries now or hereafter outstanding;
and (d) any payment by the Company or any of its Subsidiaries of any management,
consulting or similar fees to any Affiliate other than a Loan Party, whether
pursuant to a management agreement or otherwise in excess of $100,000 as to any
Person per Fiscal Year, or in excess of $250,000 in the aggregate in any Fiscal
Year (it being understood that fees paid to directors of Recoton for services as
directors or on committees of the Board are not considered as management,
consulting or similar fees).

          "Securities":   stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

          "Securities Act"  means (i) the Securities Act of 1933, as amended,
and the rules and regulations promulgated by the Commission thereunder and (ii)
the Securities Act (Ontario), as amended, and the rules and regulations
promulgated thereunder.

          "Senior Agent":  Heller Financial, Inc. and its successors and
assigns.

          "Senior Lenders":   the financial institutions from time to time party
to the Senior Loan Agreement.

          "Senior Loan Agreement":  the Loan Agreement dated as of the Closing
Date, among Recoton and the other Borrowers (as defined therein), Heller
Financial, Inc. and General Electric Capital Corporation as agents and the
financial institutions from time to time party thereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
its terms and the terms of the Subordination Agreement.

          "Senior Loan Documents":  the "Loan Documents" as defined in the
Senior Loan Agreement.

          "Senior Loans":   the "Loans" as defined in the Senior Loan Agreement.

          "Solvent":   with respect to the Loan Parties on a consolidated basis
that they (a) own assets the fair salable value of which are greater than the
total amount of their liabilities (including contingent liabilities); (b) have
capital that is not unreasonably small in relation to their business as
presently conducted or any contemplated or undertaken transaction; and (c) do
not intend to incur and do not believe that they will incur debts beyond their
ability to pay such debts as they become due.

          "STD":  STD Holdings Limited, a corporation organized under the laws
of Hong Kong.

          "STD Restructuring":  the restructuring of InterAct International and
the subsidiaries of STD as set forth in Schedule 11.1(C) to the Senior Loan
Agreement.

          "Subordinated Debt":  any debt which by its terms is subordinate and
junior in right of payment to the Notes.

          "Subordination Agreement":  means that certain Subordination and
Intercreditor Agreement, dated as of the date hereof, among the Loan Parties,
Heller Financial, Inc. in its capacity as administrative agent on behalf of
Agents and Senior Lenders, Senior Agent and the Term Loan Lenders (as
Subordinated Creditors).

          "Subsidiary":   means, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
subsidiaries of that Person or a combination thereof.

          "Term Loan Agreement":  the Term Loan Agreement dated as of the
Closing Date, as amended, supplemented, restated or otherwise modified from time
to time, among the Company, the banks and financial institutions from time to
time party thereto and The Chase Manhattan Bank, as administrative agent.

          "Term Loan Administrative Agent":  the "Administrative Agent" as such
term is defined in the Term Loan Agreement.

          "Term Loan Lenders":  the "Lenders" as such term is defined in the
Term Loan Agreement.

Schedule 5A to the Amendment to
the Securities Purchase Agreement

REPORTING RIDER

                (A)  Monthly Financials.  (i) As soon as available and in any
event no later than thirty (30) days after the end of each April, May, July,
August, October and November, Company will deliver to Purchasers (1) the
consolidated and consolidating balance sheet of Company and its Subsidiaries as
at the end of such month and the related consolidated and consolidating
statements of income for such month and for the period from the beginning of the
then current Fiscal Year to the end of such month, and (2) a schedule of the
consolidated outstanding Indebtedness for borrowed money of Company and its
Subsidiaries describing in reasonable detail each such debt issue or loan
outstanding and the principal amount and amount of accrued and unpaid interest
with respect to each such debt issue or loan.

                     (ii)  As soon as available and in any event no later than
sixty (60) days after the end of each January and February, Company will deliver
to Purchasers (1) the consolidated and consolidating balance sheet of Company
and its Subsidiaries as at the end of such month and the related consolidated
and consolidating statements of income for such month and for the period from
the beginning of the then current Fiscal Year to the end of such month, and (2)
a schedule of the consolidated outstanding Indebtedness for borrowed money of
Company and its Subsidiaries describing in reasonable detail each such debt
issue or loan outstanding and the principal amount and amount of accrued and
unpaid interest with respect to each such debt issue or loan.

                     (iii)  No later than ten (10) days after the submission of
the monthly financial statements required under clauses A (i) and A (ii) above,
Company will deliver to Purchasers a statement of cash flow from the beginning
of the then current Fiscal Year to the end of such month. Unless otherwise
requested by the Purchasers there will not be a required submission of monthly
financials for any month that ends on a calendar quarter.

                (B)  Quarterly Financials.  (i) As soon as available and in any
event no later than forty-six (46) days (or if the 45th day is not a Business
Day, the day immediately succeeding the date on which the SEC filing for such
period is due) after the end of each of the first three calendar quarters of a
Fiscal Year, Company will deliver to Purchasers (1) the consolidated and
consolidating balance sheet of Company and its Subsidiaries as at the end of
such period and the related consolidated and consolidating statements of income,
stockholders' equity and cash flow for such quarter of a Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
quarter of a Fiscal Year, and (2) a schedule of the consolidated outstanding
Indebtedness for borrowed money of Company and its Subsidiaries describing in
reasonable detail each such debt issue or loan outstanding and the principal
amount and amount of accrued and unpaid interest with respect to each such debt
issue or loan.

                     (ii)  As soon as available and in any event no later than
sixty-five (65) days after the end of the fourth calendar quarter of a Fiscal
Year, Company will deliver to Purchasers the consolidated and consolidating
balance sheet of Company and its Subsidiaries as at the end of such period and
the related consolidated and consolidating statements of income, stockholders'
equity and cash flow from the beginning of the then current Fiscal Year to the
end of such quarter of a Fiscal Year, and (2) a schedule of the consolidated
outstanding Indebtedness for borrowed money of Company and its Subsidiaries
describing in reasonable detail each such debt issue or loan outstanding and the
principal amount and amount of accrued and unpaid interest with respect to each
such debt issue or loan.

                     (iii)  Together with the delivery of all financial
statements pursuant to clause (B)(i), Company shall deliver an officer's
certificate executed by the chief executive officer, the chief financial officer
or the chief operating officer certifying that Borrowers' Accountants (as such
term is defined in the Senior Loan Agreement) have reviewed all such Quarterly
Financials.

                (C)  Year-End Financials.  As soon as available and in any event
no later than ninety-one (91) days (or if the 90th day is not a Business Day,
the day immediately succeeding the date on which the SEC filing for such period
is due) after the end of each Fiscal Year, Company will deliver to Purchasers:
(1) the consolidated balance sheet of Company and its Subsidiaries as at the end
of such year and the related consolidated statements of income, stockholders'
equity and cash flow for such Fiscal Year; (2) a schedule of the consolidated
outstanding Indebtedness of Company and its Subsidiaries describing in
reasonable detail each such debt issue or loan outstanding and the principal
amount and amount of accrued and unpaid interest with respect to each such debt
issue or loan; and (3) a report with respect to the financial statements from
Borrowers' Accountants, which report shall be unqualified as to going concern
and scope of audit of Company and its Subsidiaries and shall state that (a) such
consolidated financial statements present fairly the consolidated financial
position of Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flow for the periods indicated in
conformity with accounting principles generally accepted in the United States of
America and (b) that the examination by Borrowers' Accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards; and (4) copies of the consolidating
financial statements of Company and its Subsidiaries, including (a)
consolidating balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Year showing inter company eliminations and (b) related
consolidating statements of income of Company and its Subsidiaries showing inter
company eliminations.

                (D)  Accountants' Certification and Reports.  Together with each
delivery of consolidated financial statements of Company and its Subsidiaries
pursuant to paragraph (C) above, Company will deliver a written statement by
Borrowers' Accountants stating whether, in connection with the examination, any
condition or event that constitutes a Default or an Event of Default has come to
their attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof. Promptly upon receipt
thereof, Company will deliver to Purchasers copies of all significant reports
submitted to the Company by Borrowers' Accountants in connection with each
annual, interim or special audit of the financial statements of the Company made
by Borrowers' Accountants, including the comment letter submitted by Borrowers'
Accountants to management in connection with their annual audit.

                (E)  Compliance Certificate.  (i) Together with the delivery of
each set of financial statements referenced in clauses (B)(i) and (C) above,
Company will deliver to Purchasers a Compliance Certificate in substantially the
form attached to the Senior Loan Agreement and addressed to each of the
purchasers (the "Compliance Certificate"), including copies of the calculations
and work-up employed to determine the Company's compliance or noncompliance with
the financial covenants set forth in the Financial Covenants Rider. Together
with the delivery of each set of financial statements referenced in clauses (A),
(B)(i) and (C) above, Company will confirm in the Compliance Certificate that
the accounts payables to third parties have been paid for the last ninety (90)
days in the ordinary course of business consistent with historical customary
payment practices and that the Company is in compliance with all other covenants
in the Loan Agreement.

                (F)  [Intentionally Omitted].

                (G)  [Intentionally Omitted].

                (H)  Management Report.  Together with each delivery of
financial statements of Company and its Subsidiaries pursuant to paragraphs (B)
and (C) above, Company will deliver to Purchasers the corresponding form 10-Q or
10-K, as the case may be, which forms will include management's analysis of the
Company's financial performance on both a consolidated basis and by business
segment. Management will also provide a report comparing the financial results
for the quarter than ended to the corresponding figures from the most recent
Projections for the current Fiscal Year delivered to Purchasers pursuant to
paragraph (L) below and discuss the reasons for any significant variations. The
information above shall be certified by the chief financial officer, chief
operating officer or chief executive officer of Company and shall be presented
in summary comparison form on a consolidated basis setting forth the differences
in actual and projected revenue, gross profit, operating expenses and net income
for such period. At the request of the Purchasers, Company will provide a
detailed comparison of the foregoing information within thirty (30) days of such
request.

                (I)  [Intentionally Omitted].

                (J)  Government Notices.  Promptly after the receipt thereof,
Company will deliver to Purchasers copies of all notices, requests, subpoenas,
inquiries or other writings received from any governmental agency concerning any
Employee Benefit Plan, the violation or alleged violation of any Environmental
Laws, the storage, use or disposal of any Hazardous Material, the violation or
alleged violation of the Fair Labor Standards Act or the Company's or
non-payment of any taxes including any tax audit if the failure to timely comply
or respond to any such notices, requests, subpoenas, inquiries or other writings
would give such governmental agency the right to seek to impose a lien on or
take other action with respect to any of the Company's assets.

                (K)  Events of Default, etc.  Promptly upon an executive officer
of Company obtaining knowledge of any of the following events or conditions,
Company shall deliver to Purchasers a certificate of Company's chief executive
officer, chief operating officer or chief financial officer specifying the
nature and period of existence of such condition or event and what action the
Company has taken, is taking and proposes to take with respect thereto: (1) any
condition or event that constitutes an Event of Default or Default; or (2) any
Material Adverse Effect.

                (L)  Debt and Equity Notices.  As soon as practicable, Company
will deliver to Purchasers copies of all material written notices given or
received by any Loan Party with respect to any Debt or capital stock or equity
interest of such Loan Party, and, within two Business Days after any Loan Party
obtains knowledge of any matured or unmatured event of default with respect to
any Debt, notice of such event of default.

                (M)  Projections.  As soon as available and in any event no
later than the end of each Fiscal Year of the Company, Company will deliver to
Purchasers Projections for the Company and its Subsidiaries for the forthcoming
Fiscal Year. Projections for the forthcoming Fiscal Year shall be on a month by
month basis and on a consolidated and consolidating bases. As soon as available
and in any event no later than thirty (30) days after the end of each Fiscal
Year of the Company, Company will deliver to Purchasers Projections for the
remaining Fiscal Years through the maturity of the Loans which Projections shall
be on consolidated, annual, and year by year bases.

                (N)  Litigation.  Promptly upon learning thereof, Company will
deliver to Purchasers in writing notice of any litigation commenced or
threatened against any Loan Party that (i) seeks damages in excess of
$2,000,000,(ii) seeks injunctive relief, (iii) is asserted or instituted against
any Employee Benefit Plan, its fiduciaries or its assets or against any Loan
Party or ERISA Affiliate in connection with any Employee Benefit Plan, (iv)
alleges criminal misconduct by any Loan Party, (v) alleges the violation of any
law regarding, or seeks remedies in connection with, any Environmental Claims or
(vi) involves any product recall.

                (O)  [Intentionally Omitted].

                (P)  SEC Filings and Press Releases.  Promptly upon their
becoming available, Company will deliver to Purchasers copies of: (i) all
financial statements, reports, notices and proxy statements made publicly
available by any Loan Party to its security holders; (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Loan Party with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority; and
(iii) all press releases and other statements made available by any Loan Party
to the public concerning material changes or developments in the business of any
such Person.

                (Q)  Other Information.  With reasonable promptness, Company
will deliver to Purchasers such other information and data as Purchasers may
reasonably request from time to time.

                (R)  [Intentionally Omitted].

                (S)  ERISA Matters.  Promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event, Company will deliver
to Purchasers a written notice specifying the nature thereof, what action any
Loan Party or any of its ERISA Affiliates has taken, is taking or proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, the Department of Labor or the Pension Benefit
Guaranty Corporation with respect thereto.

                (T)  Inspection.  Company shall permit Purchasers and any
authorized representatives designated by Purchasers to visit and inspect any of
the properties of Company and its Subsidiaries, including their financial and
accounting records, and, in conjunction with such inspection, to make copies and
take extracts therefrom, at such reasonable times during normal business hours
and as often as may be reasonably requested.

Schedule 5G to the Amendment to
the Securities Purchase Agreement

FINANCIAL COVENANTS RIDER

          A.  Consolidated Tangible Net Worth.  Recoton and its Subsidiaries
shall attain a Consolidated Tangible Net Worth in the amounts set forth below at
the end of each quarter of a Fiscal Year set forth below:


          Fiscal Quarter Ending                   Amount
          December 31, 2000                  $76,500,000
          March 31, 2001                     $76,750,000
          June 30, 2001                      $75,000,000
          September 30, 2001                 $76,500,000
          December 31, 2001                  $92,500,000
          March 31, 2002                     $90,000,000
          June 30, 2002                      $87,500,000
          September 30, 2002                 $89,000,000
          December 31, 2002                 $110,250,000
          March 31, 2003                    $107,750,000
          June 30, 2003                     $105,250,000


          B.  Minimum EBITDA.  Recoton and its Subsidiaries, on a consolidated
basis, shall attain a minimum EBITDA in the amounts set forth below for each
quarter of a Fiscal Year and for any trailing four quarters period ending on the
last day of each month during the periods set forth below:


                                    Amount for              Amount for Trailing
         Fiscal Quarter Ending      Fiscal Quarter            Four Quarters
         December 31, 2000          $21,000,000               $45,000,000
         March 31, 2001             $3,500,000                $41,500,000
         June 30, 2001              $6,000,000                $40,500,000
         September 30, 2001        $12,250,000                $43,500,000
         December 31, 2001         $29,250,000                $51,500,000
         March 31, 2002             $4,000,000                $51,750,000
         June 30, 2002              $6,750,000                $52,500,000
         September 30, 2002        $13,500,000                $53,500,000
         December 31, 2002         $32,250,000                $56,500,000
         March 31, 2003             $4,000,000                $56,750,000
         June 30, 2003              $7,000,000                $57,000,000


Notwithstanding anything to the contrary contained herein, if the actual result
for an individual Fiscal Quarter ending March 31, June 30, or September 30 does
not meet the required minimum for such Fiscal Quarter but the Fiscal
Year-To-Date EBITDA results as of the Fiscal Quarter then ended meets or exceeds
the required minimum EBITDA for the Fiscal Year-To-Date including that same
period, as outlined above, the Company will remain in compliance with respect to
the column headed "Amount For Fiscal Quarter". Under no circumstance, however,
shall Recoton and its Subsidiaries, on a consolidated basis, fail to attain a
minimum EBITDA of $21,000,000 for Fiscal Quarter ending December 31, 2000,
$29,250,000 for Fiscal Quarter ending December 31, 2001 and $32,250,000 for
Fiscal Quarter ending December 31, 2002.

          C.  Capital Expenditure Limits.  The aggregate amount of all Capital
Expenditures (excluding expenditures with respect to the New Information
System), Capital Leases with respect to fixed assets of Company and its
Subsidiaries (which shall be considered to be expended in full on the date such
Capital Leases are entered into) and other contracts with respect to fixed
assets initially capitalized on the Company’s or any Subsidiary’s balance sheet
prepared in accordance with GAAP (which shall be considered to be expended in
full on the date such contract is entered into) (excluding, in each case,
expenditures for trade-ins and replacement of assets to the extent funded with
casualty insurance proceeds) will not exceed the amount set forth below for each
period set forth below. The amounts set forth below not made in any period set
forth below may be carried over for one year only to the next period provided,
however, any carried-over amount will be deemed used only after all otherwise
permitted amounts for that period have been used:


        Period                                                  Amount
        October 31, 2000 to December 31, 2000                $3,000,000
        January 1, 2001 to December 31, 2001                 $8,000,000
        January 1, 2002 to December 31, 2002                 $8,000,000
        January 1, 2002 to December 31, 2003                 $8,000,000


          D.  Fixed Charges Coverage.  Recoton and its Subsidiaries, on a
consolidated basis, shall not permit the Fixed Charges Coverage for any period
ending on the last day of each quarter during the periods set forth below to be
less than the amount set forth below for such periods:


                                            Ratio for Trailing
         Fiscal Quarter Ending              Four Quarter Period
         December 31, 2000                     1.0 to 1.0
         March 31, 2001                        1.0 to 1.0
         June 30, 2001                         1.0 to 1.0
         September 30, 2001                    1.0 to 1.0
         December 31, 2001                     1.1 to 1.0
         March 31, 2002                        1.1 to 1.0
         June 30, 2002                         1.1 to 1.0
         September 30, 2002                    1.0 to 1.0
         December 31, 2002                     1.0 to 1.0
         March 31, 2003                        1.0 to 1.0
         June 30, 2003                         1.0 to 1.0
